Title: From John Adams to William Lee, 20 July 1780
From: Adams, John
To: Lee, William


     
      Dear sir
      Paris July 20 1780
     
     Yours of the 8th I received in due Course of Post. The Letter from Clinton, arrived first at L’orient, in a Phyladelphia Newspaper, which had been sent to Mr. Jay. Mr. Wharton I think copied it and sent it to Dr. Franklin, who communicated it. Soon after it appeared in Boston and other Newspapers without a hint of its Want of Authenticity. Within a few days past, I have seen a Gentleman from America, who says it was a mere Jeu d’Esprit; written by an officer in the Army, upon the North river. I have been all along afraid that our Countrymen, would at length imitate their Ennemies, in this Kind of Imposition, and always thought that whenever they did, they would be ingenious at it. It must be agreed this is ingeniously done, and conveys a great deal of Solid Truth and important Instruction, under this fiction. Yet I cannot think the Ingenuity of it a Justification or Excuse. We have no need of such Aids as political Lyes. Our Character for Truth, sincerity and Candor, is more real Strength, than ever can be derived from Such Impostures however artfully performed. The Influence this Practice has upon the World in destroying Confidence, and in poisoning the morals of the People, the pure and sole fountain Single Source of which is Truth, ought to induce Us to discountenance the Practice by all means. The Liberty of the Press by No means includes a Right of imposing upon Mankind by such detestable Forgeries. I cannot therefore think that the Reflection you quote from the Newspaper, was too severe. All that We can do is, to write to congress and beseech them to suppress such Practices. The signature of Charles Thompson, hitherto Sacred, will no longer be credited if something is not done to discountenance, such abuses.
     Don Solano has not returned to Cadiz, but what will be done in the West Indies, Time alone can discover. Whether, Mr. De Ternay, will go to the W. Indies, stay in America, or come to Europe I know not. I have not contented myself with giving my sentiments of what ought to be done, by Word of mouth, but I have stated it in Writing with my Reasons at large to more than one Minister, and of All this I shall inform Congress in detail, who will see, and judge who is right.
     You Say that a Speedy Peace is not at present in your View. This is so far from being surprizing to me that I wonder you should ever have had any pleasing prospects of Peace, from the Ennemys suffering some capital Loss in the W. Indies. They are in such a sulky, mulish, suicidical temper, that they would not make Peace if you took every Island they have. This is my opinion. The Suppression of the Riots, Committees associations Correspondences and all, have given Ministry more giddy Confidence than even the taking of Charlestown. I fear America, must reconcile herself to the thought of growing up, in the midst of War, and find her Resources in Patience, Labour and Oeconomy, where she may have them in Sufficient Abundance. I have the Honour to be &c.
     